Citation Nr: 1102145	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for status post total left knee arthroplasty since August 1, 
2005.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 
1978. 


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection for 
status post total left knee arthroplasty and assigned a 100 
percent disability evaluation effective November 4, 2004, and 30 
percent from August 1, 2005.  A timely appeal was noted with 
respect to the 30 percent rating assigned after August 1, 2005.  

A hearing on the matter of service connection for status post 
total left knee arthroplasty was held before a Veterans Law Judge 
on December 5, 2006.  A copy of the hearing transcript has been 
associated with the file.  This hearing was conducted by a 
Veterans Law Judge that is no longer with the Board.  The Veteran 
was offered an opportunity to have a hearing before another 
Veterans Law Judge, but in a September 2010 letter from the 
Veteran's attorney, the request for another hearing was 
withdrawn.  


FINDING OF FACT

Since August 1, 2005, status post total left knee arthroplasty 
has been manifested by mild limitation of motion.  There is no 
objective evidence of chronic residuals resulting in severe 
painful motion or weakness in the right knee, or symptoms 
approximating these criteria.


CONCLUSION OF LAW

Since August 1, 2005, the criteria for a disability evaluation in 
excess of 30 percent for status post total knee arthroplasty have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  Additionally, in March 2006, the Veteran 
was notified of the way initial disability ratings and effective 
dates are established. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.


VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).   In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

The Veteran underwent a total left knee arthroscopy in June 2004.  
Under Diagnostic Code 5055 for total knee replacement, a 100 
percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity. For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, pain, 
or limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation 
of extension), or 5262 (impairment of the tibia and fibula).  The 
minimum rating for a prosthetic replacement of the knee joint is 
30 percent.

Under Diagnostic Code 5256, favorable ankylosis of the knee, with 
angle in full extension, or in slight flexion between zero 
degrees and 10 degrees, is rated 30 percent disabling.  
Unfavorable ankylosis of the knee, in flexion between 10 degrees 
and 20 degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Under DC 5261, a noncompensable rating is warranted when 
extension is limited to 5 degrees; a 10 percent rating when 
limited to 10 degrees; a 20 percent rating when limited to 15 
degrees; a 30 percent rating when limited to 20 degrees; a 40 
percent rating when limited to 30 degrees; and a 50 percent 
rating when limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.

Under DC 5262, malunion of the tibia and fibula with slight knee 
or ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, specifically 
due to pain and weakness on motion, also is to be considered when 
ascertaining the severity of musculoskeletal disabilities.  38 
C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).

Analysis

The Veteran filed a claim for service connection for his status 
post total left knee arthroplasty on November 4, 2004.   By 
rating decision dated February 2008, a 100 percent evaluation was 
assigned from November 4, 2004, to August 1, 2005, for status 
post total knee arthroscopy.  On August 1, 2005, the disability 
evaluation was reduced to 30 percent disabling, the minimum 
rating for a prosthetic replacement of the knee joint.  The Board 
shall therefore consider whether the Veteran is entitled to a 
rating in excess of 30 percent subsequent to August 1, 2005.  

In a June 2006 clinical note, the Veteran reported "doing pretty 
well" with no instability or giving way of the knee.  On 
examination, there were no neurological deficits associated with 
the Veteran's total left knee arthroplasty.  "Nearly full" 
range of motion was observed, with flexion to greater than 100 
degrees.  There was no effusion or erythema.  There was crepitus 
with extension; however, there was no patellar motion or joint 
line tenderness to palpation.  X-ray studies showed good position 
of the implants.  The assessment was that the left knee was 
"doing well, with some pain."  

During an October 2006 clinical evaluation, the Veteran was again 
noted to be "doing fairly well."  He had "occasional pain but 
nothing limiting."  On physical examination, there was no 
limitation of extension; however, there was a slight limitation 
of flexion to 125 degrees.  There was no gross instability, 
locking or catching noted.  

During a hearing before the Board in December 2006, the Veteran 
reported that he could not stand for more than 15-20 minutes and 
that he needed to move frequently to avoid pain.  His knee was 
often painful and swollen.  His wife had to help him out of the 
bathtub on many occasions.  He also reported giving way of the 
knee, even though the knee joint had been replaced.  

On VA examination in September 2007, the Veteran reported pain of 
6/10 that flared to 10/10 with prolonged walking.  Occasionally 
he used a cane, but did not use a brace.  The Veteran had range 
of motion from 0 degrees extension to 120 degrees of flexion, 
with no pain on motion.  There was not additional limitation of 
motion on range of motion testing.  Varus and valgus stress tests 
were stable.  

On VA examination in October 2009, the Veteran stated that he had 
pain which is a 7 to 9 out of 10.  He used a cane and a knee 
brace.  He was able to walk 15 minutes, or 1-2 blocks, before he 
had to rest secondary to pain.  He had flareups once per month 
which consisted of increased pain.  The Veteran was retired and 
the knee pain had no affect on his occupation.  On physical 
examination, the Veteran's knee was nontender over the anterior 
knee including medial and lateral facets of the patella and 
medial and lateral joint lines.  There was some "mild' 
tenderness over the anserine bursa and hamstring tendons.  Range 
of motion testing showed extension limited to 5 degrees and 
flexion to 130 degrees.  There was no pain on range of motion 
testing.  There was also no pain on repetitive range of motion 
testing.  On ligamentous examination the knee was stable to varus 
and valgus stress in extension and flexion.  There was no pain 
with patellar grind.  There were no neurological deficits.  X-
rays showed a total knee replacement with components in 
"excellent" alignment and well fixed.  

Upon review, the Board finds that the Veteran's knee 
symptomatology have been more productive of a 30 percent 
disability evaluation since August 1, 2005.  Although the Veteran 
has complained of painful motion of the joint, no painful motion 
has been noted on either VA examination.  During June 2006 and 
October 2006 clinical evaluations, the Veteran stated that he was 
doing well, with occasional mild pain.  Although the Veteran has 
complained of increased pain since that time, there is no 
evidence of any further clinical treatment for knee pain.  The 
Veteran's complaints of severe pain and limitation of motion are 
not borne out by the objective medical evidence of record, which 
shows mild pain and no pain on motion testing.   

The Veteran has also stated that the knee joint is unstable and 
gives way; however, all clinical notes and VA examinations have 
found no evidence of instability.  In fact, the Veteran's total 
knee arthroplasty has always been found to be in excellent 
alignment, and varus and valgus stress tests have shown a stable 
knee.  Thus, the Board finds that the Veteran's knee 
symptomatology does not approximate the criteria for a 60 percent 
disability evaluation, which contemplates severe painful motion 
or weakness in the affected extremity.

Higher alternative ratings are offered under DC 5256 for 
ankylosis of the knee joint; DCs 5260 and 5261 for limitation of 
flexion and extension; and DC 5262 for impairment of tibia and 
fibula; however, there is no indication that the knee joint is 
ankylosed, that there is impairment of the tibia and fibula, or 
that the Veteran has a compensable limitation of extension.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected left knee 
disability are contemplated by the rating criteria.  Here, as was 
thoroughly discussed above in denying a higher rating, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability pictures are contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, adequate. 
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 percent 
for status post total left knee arthroplasty since August 1, 
2005, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


